DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein a difference between a thickness of the solid electrolyte layer on the stacking axis at a position facing a portion of the positive electrode mixture layer having the largest thickness on the stacking axis and a thickness of the solid electrolyte layer on the stacking axis at a position facing an outer peripheral portion of the positive electrode mixture layer on the plane is 5% or lower of the thickness of the solid electrolyte layer on the stacking axis at the position facing the portion of the positive electrode mixture layer having the largest thickness on the stacking axis”.
Claim 7 is indefinite because it is dependent on Claim 1, however Claim 1 does not set forth a portion of the positive electrode mixture having the largest thickness on the stacking axis.
In other words, the Examiner notes that Claim 1 does not require a thickness of a portion of the positive electrode mixture layer to be larger than a thickness of an outer peripheral portion of the positive electrode mixture layer, as required by Claim 2. 
For purpose of examination, the Examiner is interpreting the thickness of the positive electrode mixture layer to be uniform and therefore a portion of the positive electrode mixture layer having the largest thickness on the stacking axis is any portion of the positive electrode mixture layer. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al. (US PGPub 2016/0380301, cited on the IDS dated July 27, 2020).
Claim 1, Kosaka discloses an all-solid-state battery ([0001]) comprising: 
a positive electrode layer (positive electrode laminate) including a positive electrode current collector and a positive electrode mixture layer, the positive electrode mixture layer being stacked on the positive electrode current collector along a stacking axis and including a positive electrode active material and a solid electrolyte ([0083], ([0173]); 
a negative electrode layer (negative electrode laminate) including a negative electrode current collector and a negative electrode mixture layer, the negative electrode mixture layer being stacked on the negative electrode current collector along the stacking axis and including a negative electrode active material and a solid electrolyte ([0083], [0174]); and 
a solid electrolyte layer (intermediate solid electrolyte layer) that is disposed between the positive electrode mixture layer and the negative electrode mixture layer ([0127]) and includes a solid electrolyte having ion conductivity ([0169]-[0172], [0064], [0090]-[0092])
wherein on a plane perpendicular to the stacking axis, an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer ([0176], [0085]-[0089], see the conventional all-solid-state battery in Fig. 4, [0006] as an example of when an area of the negative electrode mixture layer is larger than an area of the positive electrode mixture layer on a plane perpendicular to the stacking axis) and 
on the stacking axis, an entire portion of the positive electrode mixture layer overlaps a portion of the negative electrode mixture layer ([0176], [0085]-[0089], wherein the positive electrode mixture layer has an area that is smaller than the negative electrode mixture layer and therefore the entire portion of the positive electrode mixture layer overlaps a portion of the negative electrode mixture layer, see the conventional all-solid-state battery in Fig. 4, 
Regarding Claim 7, Kosaka discloses all of the limitations as set forth above. The Examiner notes that the instant specification discloses wherein a difference between a thickness of the solid electrolyte layer on the stacking axis at a position facing a portion of the positive electrode mixture layer having the largest thickness on the stacking axis and a thickness of the solid electrolyte layer on the stacking axis at a position facing an outer peripheral portion of the positive electrode mixture layer on the plane is 0% of the thickness of the solid electrolyte layer on the stacking axis at the position facing the portion of the positive electrode mixture layer having the largest thickness on the stacking axis, which falls within and therefore reads on the range of 5% or lower is necessarily and inherently achieved when the solid electrolyte layer is formed by drying and baking a slurry comprising a solvent and a binder on a substrate, wherein the drying and baking step is not particularly limited as long as the solvent is removed, wherein the solvent and the substrate are not particularly limited ([0108]-[0110], [0093]-[0096]) and then stacking and pressing the positive electrode layer, the negative electrode layer, and the solid electrolyte layer to form the all-solid-state battery ([0121], [0111]-[0114]).
Kosaka discloses wherein the solid electrolyte layer is formed by baking and drying a slurry comprising a solvent and a binder on a substrate (release sheet) ([0107], [0166]-[0172]), and then stacking and pressing the positive electrode layer, the negative electrode layer, and the solid electrolyte layer to form the all-solid-state battery ([0108]-[0109], [0178]).

Regarding Claim 8, Kosaka discloses all of the limitations as set forth above. Kosaka further discloses wherein the positive electrode mixture layer and the negative electrode mixture layer include a binder ([0146]-[0150], [0154]-[0158], [0114], [0131], see a butyl butyrate solution of PVdF-based binder as the binder).
Regarding Claim 9, Kosaka discloses all of the limitations as set forth above. Kosaka further discloses wherein the positive electrode mixture layer includes a conductive additive ([0146]-[0150], [0114], see VGCF as the conductive additive).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US PGPub 2016/0380301, cited on the IDS dated July 27, 2020), as applied to Claim 1 above. 
Regarding Claim 10, Kosaka discloses all of the limitations as set forth above. Kosaka further discloses wherein the positive electrode mixture layer and the negative electrode mixture layer are formed by drying a slurry comprising a solvent ([0099], [0104], [01035]-[0140], [0146]-[0151], [0154]-[0158], see butyl butyrate as the solvent).

It would have been obvious to one of ordinary skill in the art to completely dry the slurry of the positive electrode mixture layer and the negative electrode mixture layer, as disclosed by Kosaka, such that a concentration of a solvent in the positive electrode mixture layer and in the negative electrode mixture layer is 10 ppm or lower, wherein the skilled artisan would have reasonable expectation that such would successfully form the positive electrode mixture layer and the negative electrode mixture layer desired by Kosaka. 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US PGPub 2016/0380301, cited on the IDS dated July 27, 2020), as applied to Claim 1 above, and further in view of Ito et al. (JP 2005-116248, cited on the IDS dated July 27, 2020, see also EPO machine generated English translation provided with this Office Action). 
Regarding Claim 2, Kosaka discloses all of the limitations as set forth above. 
However, Kosaka does not disclose wherein the positive electrode mixture layer has a protrusion portion that is positioned inside of an outer peripheral portion of the positive electrode mixture layer on the plane and extends towards the negative electrode mixture layer, and the negative electrode mixture layer has a recessed portion facing the protrusion portion. 
Ito teaches in Figs. 1-2 an all-solid-state battery ([0008]) comprising: 
a positive electrode layer (102, 104) including a positive electrode current collector (102) and a positive electrode mixture layer (104), the positive electrode mixture layer (104) being stacked on the positive electrode current collector (102) along a stacking axis ([0009]); 

a solid electrolyte layer (106) that is disposed between the positive electrode mixture (104) layer and the negative electrode mixture layer (108) ([0009]) and includes a solid electrolyte having ion conductivity ([0022]).
Ito further teaches in the exemplary embodiment of Figs. 1-2 wherein the negative electrode mixture layer (108) has a protrusion (see protrusion having a height h1 and a width w1) that is positioned inside of an outer peripheral portion of the negative electrode mixture layer (108) on the plane and extends towards the positive electrode mixture layer (104), and the positive electrode mixture layer (104) has a recessed portion facing the protrusion portion in order to increase the contact area between the negative electrode mixture layer (108) and the solid electrolyte layer (106) so that the battery reaction proceeds efficiently, thereby improving the output characteristics of the all-solid-state battery ([0009]-[0011]).
The Examiner notes that while the exemplary embodiment taught in Figs. 1-2 of Ito comprise the negative electrode mixture layer (108) having the protrusion (see protrusion having a height h1 and a width w1) and the positive electrode mixture layer (104) having the recessed portion (Figs. 1-2, [0009]), such is not limited.
Specifically, Ito teaches wherein either the positive electrode mixture layer (104) or the negative electrode mixture layer (108) may have the protrusion ([0007]).

Regarding Claim 3, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses wherein the protrusion portion is positioned at a center portion of the positive electrode material layer (Figs. 1-2 of Ito, see negative electrode mixture layer 108 of Ito corresponding to the positive electrode mixture layer of Kosaka).
Regarding Claim 4, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses wherein a thickness of the center portion of the positive electrode mixture layer on the stacking axis is the largest in the positive electrode mixture layer, and a thickness of a center portion of the negative electrode mixture layer on the place on the stacking axis is the smallest in the negative electrode mixture layer (Figs. 1-2 of Ito, see negative electrode mixture layer 108 of Ito corresponding to the positive electrode mixture layer of Kosaka and the positive electrode mixture layer 104 of Ito corresponding to the negative electrode mixture layer of Kosaka).
Regarding Claims 5-6, modified Kosaka discloses all of the limitations as set forth above. Modified Kosaka further discloses in Figs. 1-2 of Ito wherein a thickness of a portion of the 1 of Ito) is preferably in the range of 50 to 200 µm ([0018] of Ito) and wherein a thickness of the outer peripheral portion of the positive electrode mixture layer on the stacking axis is usually in the range of 5 to 10 µm ([0016] of Ito).
Thus, modified Kosaka discloses wherein a thickness of a portion of the positive electrode mixture layer having the largest thickness in the stacking axis (height h1 of Ito) is in the range of 100% or higher and 2000% or lower of a thickness of the outer peripheral portion of the positive electrode mixture layer on the stacking axis in order to effectively increase the contact area between the positive electrode mixture layer and the solid electrolyte layer and consequently improve the output characteristics (Figs. 1-2, [0016]-[0018] of Ito, wherein such is 100% when the thickness of the positive electrode mixture is 50 µm and the height of the protrusion is 50 µm (e.g. Example 1.4 in Table 1 of Ito) and such is 2000% when the thickness of the positive electrode mixture layer is 10 µm and the height of the protrusion is 200 µm), which encompasses the instantly claimed range of 103% or higher and 110% or lower. 
It would have been obvious to one of ordinary skill in the art to form a thickness of the positive electrode mixture layer of modified Kosaka and a thickness of the protrusion portion of the positive electrode mixture layer of modified Kosaka such that a thickness of a portion of the positive electrode mixture layer having the largest thickness in the stacking axis in relation to a thickness of the outer peripheral portion of the positive electrode mixture layer on the stacking axis falls within the encompassing portion of the range taught by Ito in modified Kosaka, in order to effectively increase the contact area between the positive electrode mixture layer and 
As a result, because the thickness of the portion of the positive electrode mixture layer having the largest thickness in the stacking axis is proportional to a thickness portion of the negative electrode mixture layer having the smallest thickness on the stacking axis, modified Kosaka further discloses wherein the thickness portion of the negative electrode mixture layer having the smallest thickness on the stacking axis is 90% or higher and 97% or lower of a thickness of the negative electrode mixture layer on the stacking axis at a position facing the outer peripheral portion of the positive electrode mixture layer (Figs. 1-2, [0016]-[0018] of Ito).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        November 15, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 16, 2021